Citation Nr: 0210889	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.

(The issue of entitlement to service connection for cardiac 
disease will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The veteran had active duty from September 1979 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In February 2001, the Board remanded the case for additional 
development. 


FINDING OF FACT

The veteran was treated for low back symptoms during service; 
his 1988 separation examination was negative for any abnormal 
objective findings; post-service medical evidence shows low 
back pain from 1994 without any underlying diagnosis of a low 
back condition, and there is no competent evidence of a 
causal link between low back pain and any incident of 
service.


CONCLUSION OF LAW

Service connection for a claimed low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110,  1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and implementing regulations redefine 
the obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminates the concept of a 
well-grounded claim. 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that VA has complied with the 
mandates of the VCAA and implementing regulations.  The claim 
has been addressed on the merits.  The file contains records 
from the veteran's period of service, records of postservice 
VA and private medical treatment, and the reports of VA 
examinations.  While the record reflects that the veteran had 
additional private medical treatment the records of which are 
not on file, the Board notes that pursuant to the 2001 remand 
VA has contacted the veteran and asked for authorization for 
release of this medical information from these private 
facilities but the veteran has not returned such 
authorization.  There is no indication that there is any 
other available relevant record outstanding.

In addition, the appellant was provided a copy of the rating 
decision explaining why the claim for service connection for 
a disability manifested by low back pain was denied.  
Furthermore, through the August 1999 statement of the case 
(SOC), the August 2001 supplemental statement of the case 
(SSOC), and the February 2001 development letter, the 
appellant has been advised of the laws and regulations 
regarding service connection.  These communications clearly 
explain the appellant's rights and responsibilities, inform 
him of the laws and regulations involved in his claim, and 
advise him of what evidence is of record and what evidence is 
needed to substantiate his claim.  Moreover, the SOC, the 
February 2001 Board remand and the February 2001 development 
letter specifically identify and explain the respective 
responsibility of VA and the veteran to provide evidence.

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate the claim for service connection for 
a low back disorder based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Where, as here, there has 
been substantial compliance with the VCAA  and implementing 
regulations, a remand for further review in light of the 
legislation and implementing regulation would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).


Factual Background

The report of the veteran's August 1978 examination prior to 
entrance into service reveals that the veteran's spine was 
evaluated as normal.  On his report of medical history, the 
veteran checked "no" next to questions regarding any 
history of back pain.  Service medical records reveal that 
the veteran was treated for low back pain in September and 
October 1988 following an injury where he was hit with a 
flying ball.  The initial September 1988 record noted 
findings of right low back pain with decreased range of 
motion, no edema, and tenderness.  The assessment was muscle 
spasm.  A record from the following day indicated that the 
veteran had decreased pain and the assessment was muscle 
spasm, resolving.  Pain on inhaling and exhaling was noted 
three days after the injury.  Findings included right side 
muscle body tenderness with mild spasm and the assessment was 
muscle body contusion.  A late September 1988 record noted 
that the veteran continued to have right lower flank pain 
along the 10th rib.  X-rays showed no obvious fracture.  The 
assessment was rule out muscular spasm right flank.  An 
October 1988 record showed that the veteran's back pain was 
improving and that he continued to have some pain with sit-
ups.  The assessment included low back pain.  A November 1988 
record indicated that the veteran was treated for low back 
pain after playing football.  Findings included tenderness on 
the left low back and the assessment was mechanical low back 
pain.  Subsequent service medical records contain no 
complaints or findings of any ongoing disability manifested 
by low back pain.  On his November 1991 examination prior to 
separation from service, the veteran's spine was evaluated as 
normal.  On his report of medical history, the veteran 
checked "no" next to questions regarding a history of 
recurrent back pain.  In a statement associated with his 
report of medical history, the veteran indicated that he hurt 
his back in Germany. 

Complaints of low back pain and flank pain were noted on a 
January 1994 VA outpatient treatment record.  The impression 
was possible urinary tract infection.    

A July 1994 Persian Gulf Physical Examination it was reported 
that the veteran has had complaints of  back pain that comes 
and goes since being hit with a ball while in Germany in 
1988.  Physical examination revealed no tenderness at the 
lower back, no deformity, no swelling, no atrophy of muscles, 
normal range of motion, and negative straight leg sign. 

On VA general medical examination in October 1996 the veteran 
reported a history of having had a fracture of the lower back 
in 1988.  On October 1996 orthopedic examination, the veteran 
reported that about a year after getting out of service he 
started developing on and off sporadic aching pain and 
discomfort, first in the ankles, and later in other joints 
and in the low back.  Physical examination of the joints was 
essentially negative.  The diagnosis was fibromyalgia.

Records of private medical treatment at Family Medical Care 
Southcross show that the veteran was treated in June 1998 for 
a one to two week history of low back pain.  It was noted 
that the veteran has had low back pain in the past and that 
he related no history of recent specific injury.  He 
described the pain as being stiff and sore,  localized across 
the lumbar region, and aggravated by motion.  Physical 
examination of the back revealed mild tenderness across the 
lumbar sacral area with no localized tenderness and no 
palpable lesions.  Range of motion of the back was good, 
straight leg raising was negative.  Deep tendon reflex and 
gross motor function appeared to be adequate and symmetric.  
The assessment was musculoskeletal low back pain.  The 
veteran was seen again in August 1998 with complaints of a 
recurrence of low back pain.  He related it to no specific 
injury or precipitating event.  The veteran reported that he 
was sitting on a low stool doing some simple work and became 
very stiff and sore when he tried to stand.  Physical 
examination of the back showed that the veteran was 
moderately tender in the sacro-iliac area with mild muscle 
spasm, good range of motion of the spine and no visible or 
palpable deformity or lesion.  The assessment was functional 
low back pain.    

On his October 1999 VA Form 9, the veteran indicated that he 
began having problems with his back when he was stationed in 
Germany while playing sports. 

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has a disability manifested by 
low back pain that is due to service.  While the record shows 
treatment for a low back injury when the veteran was hit with 
a ball during service in September 1988 and another incident 
of low back pain after playing football in November 1988, 
these conditions resolved during service.  The Board finds it 
pertinent that subsequent service medical records show no 
treatment for any low back problems for the remainder of the 
veteran's period of service.  Additionally, although the 
veteran reported a history of low back pain on his report of 
medical history, the veteran's spine was found to be normal 
on his November 1991 examination prior to separation.  In 
short, no chronic low back disorder was shown during service.

The Board notes that low back problems were not shown until 
years after service.  The earliest medical evidence noting 
complaints of back problems was not until his July 1994 VA 
examination.  The veteran reported complaints of intermittent 
low back pain in July 1994 and again on VA evaluation in 
October 1996, however, physical examinations during both 
evaluations were essentially negative.      

While the veteran had subsequent medical treatment at a 
private facility in June and August 1998 for low back 
problems assessed as musculoskeletal low back pain and 
functional low back pain, there is no competent (medical) 
evidence linking such to  service. 

Arguably, with only notations of low back pain, the post-
service medical evidence does not show a diagnosis of a low 
back disability.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds,  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, 
there is no medical evidence or opinion of a nexus between 
the veteran's current low back pain and service.  While he 
did have low back complaints during service, the clinical 
evaluation (objective) portion of his separation examination 
was normal, and the post-service medical evidence reflects 
low back pain without a diagnosis of any underlying 
disability and without a causal link to service 

The veteran maintains that his current low back disorder 
stems directly from the  inservice injury playing sports in 
1988.  While he is competent to state that he has low back 
symptoms and that he had a low back injury during service, as 
a layperson, he is not competent to attribute his current 
disability manifested by low back pain to an injury in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board has considered whether § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d)); 66 Fed. Reg. at 45,626-
45,627, 45,631 (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)), warrants an examination and an opinion on the 
contended causal relationship.  As the separation examination 
is normal for any abnormal objective back findings, the post-
service medical evidence shows only low back pain without a 
diagnosis of an underlying low back condition, and there is 
no suggestion from any competent evidence of a nexus between 
the current low back pain and service, the Board finds that 
the facts of this case do not warrant additional development 
to include further medical examination or opinion. 

The preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, 
the veteran's appeal must be denied.


ORDER

Service connection for a low back disorder is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

